Citation Nr: 1758489	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1.  Entitlement to a rating in excess of 60 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

2.  Entitlement to a rating in excess of 10 percent for depressive disorder.

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1990 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In July 2014, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of that hearing is of record.

The Board remanded the claim in July 2015 for further development.  In light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The claims for increased rating for GERD and for TDIU are remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran's depressive disorder results in occupational and social impairment due to mild or transient symptoms, such as depressed mood, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for depressive disorder are not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in May 2011, November 2011, and July 2012. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in October 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Further, in light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2017).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2017).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the disability rating assigned for depressive disorder does not accurately compensate the severity of symptoms.  The present claim for an increased rating arises from service connection for a psychiatric disability that was originally established in an April 2012 rating decision.  

In an April 2011 VA mental health intake assessment, the Veteran stated he was not happy with his health.  He reported symptoms including depressed mood, crying spells, sleep problems, feelings of hopelessness, and low energy levels.  The Veteran reported that he did not have any friendships.  On examination, the Veteran's mood was depressed, and affect was appropriate.  The Veteran was friendly and cooperative.  He was oriented to person, place, and time.  The Veteran's speech was appropriate, and there was no evidence of a thought disorder.  The examiner noted some long term memory impairment.  The Veteran denied suicidal or homicidal thoughts.  The examiner diagnosed major depressive disorder of moderate severity, and adjustment disorder, and assigned a GAF of 45.  The examiner related the Veteran's mood problems with ongoing stomach problems.  

At a May 2011 VA examination, the Veteran reported symptoms including depressed mood, feeling sad and tearful, chronic fatigue, feelings of hopelessness and guilt, and psychomotor agitation.  The Veteran had been divorced three times, and lived with his girlfriend.  He remained in contact with his ex-wives, and had a good relationship with his children.  The Veteran reported that he was constantly sick due to GERD, which worried his friends and family.  The Veteran felt down on himself for making his friends and family worry.  He also reported that he felt like a failure when he had to take off of work due to his illness.  He did not have any problems getting along with others at work.  On examination, the Veteran was friendly and cooperative.  His mood was depressed, and affect was congruent.  The Veteran was oriented to person, place, and time.  The Veteran's grooming and hygiene were good.  Speech was of normal rate and rhythm.  His thought process was goal-directed, and thought content was normal.  The Veteran did not report any short or long term memory problems, or difficulty with concentration.  The examiner reported that the Veteran did not appear to be fully forthcoming about personal history or symptoms, and found that there was extensive discrepancy between self-reported symptoms in psychometric findings and the information gathered during diagnostic and social history interviews for level of symptomology.  The examiner found there was no reliable diagnosis because of pervasive over-reporting or feigning of symptoms.  

VA medical records from August 2011 through April 2012 show consistent complaints of depressed mood related to ongoing chronic illness.  During that time, the Veteran also reported feeling angry, having low energy, feelings of isolation, and a lack of interest in activities.  On examination during that time, the Veteran was consistently oriented to person, place, and time.  Thought processes, thought content, memory, perception, and judgment were all within normal limits.  The Veteran's mood was depressed, and affect within normal range.  An August 2011 medical record showed a GAF score of 60.

At a March 2012 VA examination, the Veteran reported depressed mood.  The Veteran had been in a relationship for two years, and reported that it was going well.  The Veteran noted occasional problems with his relationship when he was irritable due to his illness.  The Veteran reported he had some friends, but had become socially withdrawn.  The examiner noted that social withdrawal appeared to be related to physical, not mental, problems.  The Veteran reported he was able to interact well with others in a work setting.  The examiner diagnosed depression, not otherwise specified, and assigned a GAF of 65.  The examiner opined that the depression was secondary to coping with chronic medical problems, and that limitations due to gastrointestinal problems were the main source of the Veteran's mood problems.  The examiner further opined that there was occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In a May 2012 letter, the Veteran's therapist stated that the Veteran had a tendency to minimize his distress, and that tendency may have prevented a clear clinical picture.  The therapist stated that although the Veteran presented as high functioning, his symptoms were more serious than previous assessments indicated.  The therapist stated she was writing the letter by request and in response to the assignment of a GAF of 65 by the prior VA examiner, and the VA's assignment of a 10 percent disability rating for depression.

At an August 2012 VA examination, the Veteran reported depressed mood, and social withdrawal when he experienced medical problems.  The Veteran had previously been in a relationship, but at that time was not in one.  The Veteran denied having close friends, but stated that he had a number of acquaintances with whom he interacted on a superficial basis.  The Veteran reported he missed one day a week from work due to physical problems, not psychiatric issues.  The Veteran was able to relate adequately with others in the workplace.  The Veteran was not on any medication for psychiatric symptoms, but attended weekly counseling.  The examiner diagnosed depression, not otherwise specified, secondary to coping with medical problems, and assigned a GAF of 65.  The examiner opined that there was occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted symptoms including weight loss and poor appetite, but stated that the Veteran attributed those symptoms to physical problems.  The examiner stated there was no change in symptoms since the March 2012 VA examination.

At a March 2013 VA examination review, the examiner diagnosed depressive disorder, not otherwise specified.  The examiner noted that the Veteran's therapist had diagnosed major depression and assigned a GAF of 60 at the time of intake.  The examiner noted that the Veteran's mental status was unremarkable other than subjective complaints of depression.  The examiner opined that the Veteran's symptoms more closely approximated a diagnosis of depressive disorder, not otherwise specified, and not major depressive disorder.  The examiner also found that the Veteran's depression was secondary to chronic medical conditions.  

At a March 2014 VA examination, the Veteran reported depressed mood and irritability when he felt sick.  The Veteran also reported he had trouble trusting others.  The Veteran was involved in a long term relationship.  He continued to be employed, and had been at the same job for three years.  The Veteran reported that he missed work frequently due to physical problems.  The Veteran got along well with others at work when he was not feeling ill.  The Veteran was not on any medication for psychiatric symptoms, and was not attending counseling.  On examination, the Veteran was alert and oriented.  Reported mood was dysphoric, and affect was full, ranging, and appropriate.  There was no impairment of concentration observed, and memory was intact.  Psychomotor activity was within normal limits.  Thinking was logical and goal-oriented, and there was no evidence of a thought disorder.  The examiner diagnosed depressive disorder that was mild with symptoms occurring only occasionally.  The examiner found that the depression was related to limitations imposed by medical conditions.  The examiner opined that there was occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

At an October 2015 VA examination, the Veteran reported depressed mood.  The Veteran associated the depressed moods with episodes of being sick, and stated that his mood tended to improve on days he was feeling better physically.  The Veteran denied hopelessness or anhedonia, but reported some feelings of worthlessness.  He stated that he felt embarrassed when he had to miss work or leave work early due to his stomach problems, and that he felt bad that he was not able to perform the way others did at work.  While at work, the Veteran was able to get along well with others, and reported that work was going well generally.  The Veteran was in a long term relationship, and reported that he had regular contact with family members, with whom he had a good relationship.  On examination, the Veteran was friendly and cooperative.  His mood was depressed, and affect was congruent.  The Veteran's speech was clear, and he did not display any difficulty with concentrating during the interview.  Thought processes were organized and goal-directed.  There was no evidence of delusions or hallucinations.  The Veteran admitted vague thoughts of suicide, but denied any plan or intent.  The examiner diagnosed unspecified depressive disorder, and noted the Veteran's mood was highly connected to his physical status.  The examiner opined that the depression was mild and did not result in significant impairment in social or occupational functioning.  The examiner noted that the Veteran had not been receiving mental health treatment since the previous review. 

Based upon VA medical records, outpatient therapy notes, and the VA examination reports, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for depressive disorder.  The Veteran's psychiatric symptoms largely consist of depressed mood.  Other symptoms, including social isolation and weight loss, were connected to the Veteran's physical problems.  Multiple VA examiners explicitly opined that the Veteran's symptoms were mild and transient in nature, and related the depressed mood directly to episodes of physical ailment.  The Veteran maintained good relationships with his significant others and family, and performed well at work when he was not feeling sick due to medical conditions.  The record indicates any inability to work was largely due to physical ailments, and not due to depressed mood.  Therefore, the Board finds that impairments with reduced reliability and productivity, or deficiencies in most areas due to psychiatric symptoms have not been shown.  The evidence also does not show total occupational and social impairment as the Veteran maintains a social relationship with his significant other and family.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any rating higher than 10 percent.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as depressed mood, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for depressive disorder, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.§ 5107 (2012); 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to a rating in excess of 10 percent for depressive disorder is denied.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

In September 2017, the Veteran filed a claim for TDIU.  That claim is part of the Board jurisdiction of the claim for increased rating for GERD.

An April 2016 rating decision assigned an increased rating of 60 percent for GERD, the highest available schedular rating.  The Board finds that the claim for increase remains on appeal as a higher extraschedular rating may be available.  

The Board finds that a VA examination would be useful in determining whether a higher extraschedular rating for GERD or TDIU is warranted.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the current severity of GERD and his employability.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has marked interference with employment due to GERD with hiatal hernia.  The Veteran should describe the occupational impairment caused by GERD with hiatal hernia.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to all of the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

2.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


